Moekis, J.
By his first assignment of error defendant contends that the warrant charged defendant with a misdemeanor, that the indictment charged a felony and the court erred in allowing the defendant to be tried on the indictment since he was. entitled to a preliminary hearing on the felony charge. Defendant cites no authority for this position. He candidly admits that the bill of indictment is completely proper -and concedés, in his argument, that this assignment of error is without merit.
By assignment of error No. 2 defendant contends that he should not have been convicted of inflicting a serious injury when there was no evidence of any serious injury, only the injury to Napier’s wrist. Whether that injury was serious is a jury question and is to be determined by the particular facts disclosed by the evidence. State v. Ferguson, 261 N.C. 558, 135 S.E. 2d 626 (1964). The jury found Napier’s injury to be serious. Assignment of error No. 2 is overruled.
Defendant, in assignment of error No. 3, contends that the court should have directed a verdict of not guilty as to Allen Shankle since there was no evidence that the three men were acting in concert or that Allen Shankle harmed or attempted to harm Napier. Defendant cites no authority for this position. The record contains no motion for dismissal as to this defendant at any stage of the trial. In any event, there is sufficient evidence in the record to warrant the court’s sending the case to the jury. There is evidence that Allen Shankle rode in the same car with the other two men to Napier’s home, that he brought the rifle to Horace Strickland and that he left with them. Assignment of error No. 3 is overruled.
For the reasons stated herein we find
No error.
MallaRd, C.J., and Vaughn, J., concur.